Crew III, J.
Appeal from an order of the Supreme Court (Keegan, J.), entered January 4, 1995 in Albany County, which determined the amount of sanctions resulting from plaintiff’s violation of 22 NYCRR 125.1 (g).
A more complete statement of facts may be found in this Court’s decision in the companion appeal in this action (223 AD2d 803 [decided herewith]). Insofar as is relevant to this appeal, by order entered October 6, 1994 Supreme Court directed plaintiff, who was not ready to proceed on the day certain set for trial, to make payment to defendants for counsel fees and unreimbursable out-of-pocket expenses related to defense counsel’s preparation for trial. Defense counsel thereafter submitted estimates of their respective trial-related expenses and, by order entered January 4,1995, Supreme Court awarded defense counsel costs and fees in the aggregate sum of $11,183.90. This appeal by plaintiff followed.
*792To the extent that plaintiff contests the propriety of Supreme Court’s decision to award sanctions in the first instance, her remedy in this regard was to appeal from Supreme Court’s October 6,1994 order imposing such sanctions, which she failed to do. In any event, in light of our decision in the companion case, wherein we concluded that defendants’ motions for summary judgment dismissing the complaint should have been granted, we are of the view that the amount of sanctions imposed is inappropriate. Accordingly, Supreme Court’s order should be modified to the extent of reducing the amount awarded to each defendant to $1.
Mercure, J. P., White, Casey and Yesawich Jr., JJ., concur. Ordered that the order is modified, on the facts, without costs, by reducing the amount of sanctions awarded to each defendant pursuant to 22 NYCRR 125.1 (g) to $1, and, as so modified, affirmed.